Citation Nr: 1034491	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbosacral strain, to include arthritis and degenerative disc 
disease.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served in the Oklahoma Army National Guard and had 
active duty for training (ACDUTRA) from March 22, 1964, to 
September 21, 1964.  He had active duty in the U.S. Navy from 
January 1965 to September 1967.  He had two years and three 
months of foreign and/or sea service.  His military decorations 
include the National Defense Service Medal, the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal, and the Navy Unit 
Commendation Ribbon.  His military occupational specialty was a 
deck hand on a water transport.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which 
denied service connection for the disabilities at issue and also 
denied service connection for hepatitis and bilateral hearing 
loss.  Service connection for bilateral hearing loss and tinnitus 
was granted in a May 2007 rating decision.  This grant of service 
connection is a complete grant of the benefit sought on appeal 
and, thus, that matter is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Also, the 
Veteran withdrew his claim for service connection for hepatitis 
in June 2007 and thus that matter is no longer before the Board.  
See 38 C.F.R. § 20.204(c) (2009).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder, 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran's acute low back injury during service healed without 
chronic residuals, there is a lack of evidence of continuity of 
symptomatology following service discharge, and current 
disability of the low back, including arthritis and degenerative 
disc disease, was first documented years after termination of the 
Veteran's service, and after intervening post service injuries.  


CONCLUSION OF LAW

A lumbosacral disorder was not incurred in or aggravated during 
ACTUTRA or active service, and lumbosacral arthritis may not be 
presumed to have been injured during active service.  38 U.S.C.A. 
§§ 101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion of the information and evidence the claimant is to 
provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended 
to be provided before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice in a 
June 2006 letter.  He was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence of 
an injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during service.  
He was also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  He was also notified of 
how VA determined the degree of disability assignable and 
effective date of the claims for service connection.  

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The Veteran's service treatment records and service 
personnel records have been obtained.  His VA treatment records 
have been obtained and statements from private physicians have 
been submitted in support of his claims. 

The Veteran declined the opportunity to testify in support of his 
claims. 

Also, he had been afforded VA examinations to determine whether 
either of the claimed disabilities is related to his military 
service.  38 U.S.C.A. § 5103A(d) (West 2000). See McLendon v. 
Nicholson, 20 Vet. App. 79, 81-85 (2006); see also Locklear v. 
Nicholson, 20 Vet. App. 410, 418-19 (2006). 

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

Examination for enlistment into the Oklahoma Army National Guard 
in November 1963 was negative for back disability.  

Examination in December 1964 for enlistment into the Navy was 
negative for low back disability.  

In May 1966, the Veteran was run over by a forklift.  An 
examination showed no serious injury.  He was given hot soaks 
three hours later and stated that it felt better.  A lumbosacral 
x-ray revealed no bony deformity.  

On July 1, 1966, the Veteran complained of having had low back 
pain for five days.  He reported he had fallen on some rocks one 
and one-half months ago.  He had had continuous low back pain, 
which was more severe on flexion of the back.  An examination was 
negative for a lumbar strain.  He complained of sharp pain when 
lifting.  If his pain persisted he was to go to a hospital for 
lumbar x-rays.  The impression was that he had no serious 
problems.  On July 3, 1966, he returned complaining of pain on 
the right side of his low back.  He was seen later that day at a 
hospital and an x-ray revealed no structural deformity.  Straight 
leg raising was negative.  Pain was localized over the paraspinal 
area with muscle tightness.  The diagnosis was a low back strain.  
On July 7, 1966, he complained of continued back pain and was 
given Robaxin for pain.  On July 31, 1966, he complained of pain 
in the upper back on the left side.  It was noted that he did 
heavy lifting.  On examination there was no tenderness.  He 
reported that when he inhaled he had pain which felt as if it 
were inside his rib cage.  

On examination for discharge from active service in August 1967, 
clinical evaluation of the spine was normal.  

On VA general medical examination in January 1998, the Veteran 
reported that he had first injured his back on Memorial day in 
1996.  He had been painting in a stairwell and fallen off of a 
ladder and down the stairwell, injuring his back.  A lumbar 
laminectomy had been required in either June or July 1996.  He 
had done fairly well until February 1997, when he was rear-ended 
in an automobile accident, as a result of which he had had 
significant back pain, off and on, which limited his ability to 
stand for any period of time, to lift, or to do manual labor.  He 
had been told by an orthopedist that he would have to have fusion 
of his spine.  Other injuries included a 1971 motorcycle 
accident.  

On examination of the Veteran's back, he had difficulty bending 
over.  He had a well healed lumbar laminectomy scar.  There was 
full range of motion of all joints.  Motor and sensory 
examinations were unremarkable.  Deep tendon reflexes were 2+, 
and symmetrical.  The diagnoses were lumbar disc disease, and low 
back pain due to osteoarthritis.  X-rays of his lumbosacral spine 
revealed spondylosis of the lower lumbar spine and early disc 
degeneration at L3-4.  

A private lumbar MRI in January 1998 revealed degenerative disc 
disease involving L3-4 and L4-5 and demonstrated flattening and 
mild bulging but there was no evidence of recurrent disc 
herniation.  

In May 2007, a private physician associated with the Omni Medical 
Group of the St. John Health System reported having seen the 
Veteran for several years.  During that time the Veteran's 
"physical condition [had been] affected in the emotional arena 
as well."  

Dr. K. W. of the Oklahoma Spine & Brain Institute reported in 
June 2007 that he had treated the Veteran since 2002 and had 
performed two back surgeries on the Veteran.  The first was in 
January 2003 and the second in February 2004.  These were 
preceded by another back surgery. The Veteran had basically had 
an instrumented lumbar fusion from L2 to the sacrum, followed by 
hardware removal.  He had not fared very well after the surgeries 
and continued to have back pain and pain in his left hip and left 
leg.  The Veteran was evaluated in June 2007, at which time he 
brought some records from his military service, which were 
reviewed.  These stated that the Veteran had fallen off of a pier 
onto some rocks in 1966.  The Veteran reported that this was the 
beginning of his back pain.  It was noted that he had had chronic 
back pain prior to his post service surgeries.  He had had back 
pain during service, at which time there was a diagnosis of a 
lumbar strain and some degenerative arthritis in his back.  
Because of his significant pain during service he had been given 
light duty for a few days for the low back strain. The physician 
felt that "it is as likely as not that the patient's low back 
problems began at that point and certainly he had low back 
problems at that point when he was in the service."  

In an August 2007 statement the Veteran reported that in May 1966 
he was run over by a forklift and after the initial assessment he 
had complained of pain about four times but nothing was ever done 
for him.  He was in constant pain.  

On VA orthopedic examination in February 2008, the Veteran's 
claim file was reviewed.  The Veteran dated the onset of back 
pain to July 1966 when in Vietnam and he fallen off a pier onto 
some rocks.  A month and a half later he went to corpsmen for 
evaluation of continued back pain.  Later, in 2000, while 
painting door jams he suddenly started having low back pain, for 
which he sought treatment from a neurologist and his condition 
had progressively worsened.  He had had surgical fusion of 
several vertebrae in 2002.  A physical examination was conducted.  
It was noted that imaging studies had revealed multi-level 
degeneration of the lumbar spine. The disease was degenerative 
arthritis of the lumbar spine.  

The examiner noted that the review included private medical 
records and that the pertinent evidence was the in-service 
documentation of an injury and the normal findings on the 
separation examination.  The examiner's opinion was that the 
Veteran's low back pain was not caused by or a result of 
"service-connected lumbar strain with arthritis."  His 
rationale was that in February 1996 the Veteran had sustained a 
back injury in car accident and, also, after service he had 
fallen off of a ladder while painting in a stairwell.  

On VA psychiatric examination in September 2008 the claim file 
was reviewed.  The Veteran reported that in 1966 he had jumped 
off of a forklift during incoming fire and injured his back.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
in-service chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when in-service chronicity is not adequately 
supported or when an in-service diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  However, not 
every manifestation of joint pain during service will permit 
service connection for arthritis which is first shown as a clear-
cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of post 
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires 
(1) evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Other Service

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  The term 
"active military, naval, or air service" includes active duty, as 
well as any period of active duty for training (ACDUTRA) during 
which an individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury [but not 
disease] incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(A) and (B) (2009).  

The term "active duty for training" mean, in part, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or, in the case of members of the National Guard or Air 
National Guard of any state, full-time duty under certain 
provisions of the law.  38 U.S.C.A. §§ 101(22)(A) & (C); 
38 C.F.R. § 3.6(C) (2009).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

It is neither shown nor contended that the Veteran incurred or 
aggravated a low back disability during his ACDUTRA in 1964 but, 
rather, that such disability was incurred during his active 
service from 1965 to 1967.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for residuals of a lumbosacral strain, to 
include arthritis and degenerative disc disease.  The reasons 
follow.

The Veteran was seen and treated during service, as late as July 
1966, for low back complaints; however, x-rays revealed no 
abnormality and the diagnosis was a lumbar strain.  For the 
remaining one year of his active service, the record is devoid of 
signs, symptoms, complaints, history or treatment of low back 
disability.  Moreover, the separation examination in August 1967 
showed a normal clinical evaluation of the spine.  There is no 
contemporaneous medical or lay evidence thereafter of low back 
disability until after the first, in 1996, of two post service 
injuries.  It is undisputed that since the first of these two 
post service injuries the Veteran has had chronic low back 
disability.  The matter for resolution is whether the in-service 
episode of low back symptoms was the onset of a chronic low back 
disability or was no more than acute and transitory in nature, 
resolving without residual disability.  

In this regard, the service treatment records do not show that 
the low back symptoms during service were the result of a chronic 
low back disability.  While there was a diagnosis of a lumbar 
strain, there was no notation that the Veteran had a "chronic" 
low back disorder nor do the service treatment records otherwise 
indicate this in light of the negative x-rays and the lapse of a 
year without subsequent signs, symptoms or treatment for low back 
disability, and his normal examination at separation.  

Additionally, it must be noted that when the Veteran was examined 
by VA in 1998, he told the examiner that he first injured his 
back in 1996.  This is entirely consistent with what the Veteran 
reported in his application for pension benefits in December 
1997.  See VA Form 21-526, Veteran's Application for Compensation 
or Pension.  There, when asked for what he was seeking benefits, 
the Veteran wrote a back injury.  The application asked the 
Veteran if he had received treatment for such disability in 
service.  The Veteran left that part blank.  See Item # 19.  
Reading both the Veteran's application and his report to the VA 
examiner, one would conclude that the Veteran had forgotten about 
the low back complaints he had in service.  This would also cause 
one to conclude that the Veteran did not have chronic low back 
pain from the in-service injuries, since that is not what he 
attributed to the cause of his low back pain in 1998.  The 
statements the Veteran made in 1997 and 1998 are accorded high 
probative value, as he made such statements prior to seeking 
service connection for the low back disability.

Essentially, other than a private medical statement relying upon 
the Veteran's self-reported history, the only evidence which 
links the Veteran's current low back pathology to his military 
service are his own statements of having had continuous pain 
since injuring his back during active service.  As to this, lay 
evidence may be competent to show continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  See Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed.Cir. 2009) (citing Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (2007) (lay evidence is competent when a 
condition can be identified by a layperson) and Savage v. Gober, 
10 Vet. App. 488, 497 (1997)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, 
respectively, competent medical and lay evidence.  Where the 
determinative issue involves causation or a diagnosis, there must 
be competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, 
information simply recorded by a medical examiner and unenhanced 
by any additional medical comment, and thus not adding any 
medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, 
there is a two-step analysis addressing first the competency and 
secondly the credibility of lay evidence.  Robinson v. Shinseki, 
2008-7096 (Fed. Cir. March 3, 2009) (not selected for 
publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, it must be determined whether the disability 
is simple and capable of lay observation.  If the symptoms are 
not capable of lay observation, then competent medical evidence 
is required.  But, if capable of lay observation, it is not a 
medical determination requiring medical evidence and can be 
established by competent lay evidence.  Jandreau, 492 F.3d at 
1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 
38 C.F.R. § 3.159(a)(2).  

If the lay evidence is competent, the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, supra.  The 
credibility of lay statements may not be refuted solely by the 
absence of corroborating medical evidence but this is a factor.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay 
evidence concerning continuity of symptoms after service, if 
credible, may be competent, regardless of the lack of 
contemporaneous medical evidence).  Other factors are the lapse 
of time in recollecting events attested to, prior conflicting 
statements as opposed to consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, 
interest, and the earliest time at which corroborating lay or 
medical evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

A layperson is competent to testify as to pain.  Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  While competent to testify 
to the pain or other symptoms personally experienced during or 
after military service, a layperson is generally not competent to 
testify that what was experienced in-service caused disability 
which was not clinically shown to have manifested until years 
after service.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  Accordingly, the Board concludes that the Veteran is not 
competent to attest to his alleged continuous low back pain being 
due to in-service injury.  

Even if the Veteran was competent to attest to continuous low 
back being due to in-service injury, there remains the question 
of his credibility.  Here, the recently related history of 
continuous low back pain is rebutted by the absences of evidence 
of continuing low back pain for the one-year remainder of his 
service, the normal clinical evaluation of the spine at service 
discharge, and the fact that in 1998, the Veteran reported that 
the onset of his back pain began in 1996, when he sustained a 
rather severe injury to his spine.  As noted above, when asked on 
the VA application for pension benefits if he had been treated in 
service for a back injury, the Veteran left that blank.  This, 
along with the Veteran's 1998 report that the onset of his back 
problems was in 1996, has caused the Board to conclude there was 
an entire lack of chronic pain following service discharge until 
1996.  Additionally, the 1998 VA examination indicates that the 
onset of the Veteran's low back disability was the result of two 
intervening post service injuries.  Significantly, his first low 
back surgery followed very shortly after the first post service 
low back injury.  

Accordingly, the Veteran's statements of having had low back 
symptoms since his in-service injury lack sufficient competency 
and credibility to establish the required continuity of 
symptomatology.  The statements he made in 1997 and 1998 are 
accorded more probative value than the statements he makes in 
connection with his current claim.  In other words, the Veteran's 
current allegations are rejected.

As to the second circumstance noted above, i.e., a layperson's 
report of a contemporaneous medical diagnosis, the Veteran has 
made no such allegation, i.e., of having received a diagnosis 
other than that of the lumbar strain noted in the service 
treatment records. 

With respect to the third circumstance, lay testimony describing 
symptoms at the time supporting a later diagnosis by a medical 
professional, there is the medical statement of a physician which 
indicates that the Veteran's low back disability is of service 
origin.  That physician reviewed at least some of the Veteran 
service treatment records and noted the in-service diagnosis of a 
lumbar strain and the Veteran's report of back pain prior to his 
post service surgeries.  However, the physician stated the 
Veteran had arthritis diagnosed in service, which is specifically 
refuted by the service treatment records.  Additionally, the 
private physician made no mention of the two, post-service 
injuries the Veteran had sustained to his back.  Thus, the 
physician's conclusion that the Veteran's low back pathology was 
as likely as not to have originated during service is accorded 
essentially no probative value because it is based on an 
inaccurate factual basis.  See Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).  

Had the private physician reviewed all the relevant evidence, he 
would have seen that x-rays of the spine in service were normal.  
He would have seen that the Veteran's spine at separation was 
normal.  He would have seen that in 1998, the Veteran claimed 
that the onset of his back pain began in 1996, when he sustained 
a work-related injury.  Thus, he would have seen that the Veteran 
did not have chronic low back pain since service discharge if he 
was claiming the onset of low back problems to a period that was 
approximately 30 years after service discharge.

Rather, the VA examiner in 2008, who reviewed the entire claim 
file and not merely some of the service treatment records, noted 
the significance of all of the matters mentioned above and 
concluded that the Veteran's current low back pathology was not 
of service origin.  This examiner was aware of all the relevant 
facts in the case and determined that the current low back 
disability was not attributable to the in-service back injuries.  
To the extent that one would argue that the June 2007 medical 
opinion has probative value, the Board finds that the 2008 VA 
opinion outweighs the private opinion.  

In providing the medical opinion, the VA examiner stated, "Low 
back pain is not caused by or a result of service connected 
lumbar strain with degenerative arthritis."  To the extent that 
one would argue that the examiner labeled the lumbar strain with 
degenerative arthritis as "service connected," it is clear that 
she was not attempting to say the back was related to service.  
The quoted phrase was no more than inartful expression of that VA 
examiner's opinion.  Her opinion is clear in that she finds the 
current low back disability is not related the in-service back 
injuries the Veteran sustained in service.

There is no competent evidence that arthritis was manifested to a 
compensable degree within one year following service discharge.  
Thus, service connection for arthritis on a presumptive basis is 
not warranted.  

For the reasons expressed, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for residuals of a lumbosacral strain, to include 
arthritis and degenerative disc disease.  The benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

ORDER

Service connection for residuals of a lumbosacral strain, to 
include arthritis and degenerative disc disease is denied.  

REMAND

Examination for enlistment into the Oklahoma Army National Guard 
in November 1963 was negative for psychiatric disability.  

Examination in December 1964 for enlistment into the Navy was 
negative for psychiatric disability.  Medical records include an 
April 1967 report that reflects that the Veteran was to take 
anti-malarial tablets because of service in Vietnam.  

In May 1966, the Veteran was run over by a forklift.  In July 
1966, he had low back pain for five days after having fallen on 
some rocks one and one-half months ago.  

Service personnel records show that the Veteran served onboard 
the USS Ingersoll performing support duties in the area near 
DaNang, Vietnam.  An April 1967 Administrative record shows that 
the Veteran received the Navy Unit Commendation Ribbon for being 
attached to Naval Support Activity from October 1965 to August 
1966 near DaNang which included "the continuous exposure to 
attack from hostile forces."  

Information from the Dictionary of American Naval Fighting Ships 
indicates that after an overhaul the USS Ingersoll had sailed in 
June 1965 to South Vietnam for the purpose of intercepting Viet 
Cong men and supplies.  There were 24 gunfire missions against 
116 targets, including 3 missions 7 miles up the Saigon River.  
The Ingersoll returned to San Diego in November 1965 but went 
back to Vietnam in November 1966.  In December a North Vietnamese 
coastal battery fired upon the destroyer whose prompt counter-
fire silenced the enemy guns.  The Ingersoll continued operating 
in the war zone until the spring of 1967.  

On examination for discharge from active service in August 1967, 
there was no psychiatric disability noted.  

On VA general medical examination in January 1998, the Veteran 
had a history of a self-inflicted gunshot wound to the left side 
of his chest in 1974.  He had a history of depression, for which 
he currently took medication.  On examination, other than a 
history of depression, he exhibited no altered personality and 
there was no evidence of unusual behavior.  

In May 2007, a private physician associated with the Omni Medical 
Group of the St. John Health System reported having seen the 
Veteran for several years.  During that time, the Veteran's 
"physical condition [had been] affected in the emotional arena 
as well."  It was felt that the Veteran exhibited some of the 
more classic signs and symptoms of posttraumatic stress disorder.  
The Veteran had been encouraged to seek further help with VA.  He 
had ongoing problems with insomnia, night terrors, and bad 
dreams.  He was anxious and irritable in response to those of 
Asian descent.  He expressed intermittent anger or rage when 
discussing his war experiences.  He had an exaggerated startle 
reflex. 

In an August 2007 statement, the Veteran reported that he had 
served in Vietnam onboard the USS Ingersoll and underwent 24 
gunfire missions.  In August 1965, while in Vietnam, he had seen 
a plane crash and had seen the badly mutilated remains of the 
pilot.  From April 1966 to April 1967, his unit had been under 
hostile mortar fire.  In May 1966, he was run over by a forklift.  
Since then he had had problems sleeping, and had had recurrent 
thoughts about different attacks and being run over by a 
forklift.  He did not watch movies about the military because of 
intrusive thoughts.  

A statement from the Veteran's ex-wife was received in January 
2008.  She had been living with the Veteran off and on for 33 
years and stated that in the past the Veteran had been a happy 
and loving person.  However, he now had a hateful and aggravating 
personality.  He slept with a gun under his pillow and had 
aggressive dreams.  At times he had actually though he was back 
in Vietnam.  He isolated himself.  

In a statement from the Veteran received in January 2008 he 
reported that he was unable to work around others due to his 
moods, panic attacks, and depression.  He had attempted to kill 
himself in the past by shooting himself in the chest. He had very 
few friends and had impaired relationships with his family.  
During his military service he had seen people killed and he had 
been shot at. 

VA outpatient treatment (VAOPT) records in 2007 reflect notations 
in March and November 2007 of possible posttraumatic stress 
disorder. 

On VA psychiatric examination in September 2008, the claims file 
was reviewed.  It was noted that the Veteran was not currently 
receiving treatment for posttraumatic stress disorder but 
possibly would like to begin attending posttraumatic stress 
disorder groups.  He had joined the National Guard at age 17 and 
later had joined the Navy.  During service in the Navy he had, in 
pertinent part, checked small Vietnamese boats for weapons and 
had guarded planes.  It was reported that he had combat 
experience. He had come under small arms and mortar fire, west of 
Camp "Tenshah" in 1965 or 1966.  In 1966, he had jumped off of 
a forklift during incoming fire and injured his back.  

The Veteran reported that he was a loner, without close friends.  
He had once attempted suicide by shooting himself.  A mental 
status examination revealed that he reported having panic attacks 
at least once or twice a week and it was noted that this might be 
"disassociation."  He had suicidal but not homicidal ideation.  
His immediate memory was mildly impaired.  With respect to 
stressors, it was reported that while he was on the USS 
Ingersoll, he had seen the pilot of a plane that was losing power 
parachute out and land in water.  The Veteran was in the boat 
that had picked up the body of the pilot.  Also, while on shore 
duty he had come under incoming mortar fire.  

The Veteran's psychometric scores were consistent with 
posttraumatic stress disorder.  It was noted that he met 
criterion "A" for posttraumatic stress disorder because he 
reported observing the death and recovery of a pilot while in 
Vietnam, including the injuries suffered by the pilot, who had 
been disemboweled.  This was met by feelings of helplessness and 
horror. He also reported receiving small arms fire and mortar 
fire.  He did not meet the DSM-IV criteria for a diagnosis of 
posttraumatic stress disorder.  The diagnosis was depression due 
to a general medical condition.  

Although the Veteran symptomatically met all criteria for a 
diagnosis of posttraumatic stress disorder, it could not be 
established that he met Criteria "F", disturbance causing 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  His 
reported symptoms could be linked to the 24 gunfire missions but 
also seemed to stem from the incident with the pilot and being 
subjected to mortar fire, which could not be corroborated in his 
records.  Some of his symptoms might in fact be due to depression 
resulting from chronic back and pain issues. He reported that his 
family had seen a change in his personality in the last 8 years 
and he had a letter in his possession from his ex-wife stating 
that he was increasingly irritable and angry and displayed 
symptoms of hyperviligance.  

The examiner's opinion was that the Veteran was currently 
depressed due to chronic pain issues associated with his back 
injury.  Much of the current irritability might stem from dealing 
with pain, and he reported that he had passing thoughts of 
suicide.  Much of his lack of pleasure, and feeling as if his 
future might be cut short, might be the direct result of medical 
issues and resultant depression rather than posttraumatic stress 
disorder symptoms.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor 
related to POW experience) and (f)(4) (stressor of in-service 
personal assault) were renumbered, respectively as (f)(4) and 
(f)(5), and a new (f)(3) was added which reduces the evidentiary 
burden of establishing a stressor when it is related to a fear of 
hostile military or terrorist activity.  See 75 Fed. Reg. 39843 
through 39852 (July 13, 2010). 

"The scope of the rule ... is limited to providing a reduced 
evidentiary standard for establishing occurrence of the stressor 
based upon a particular type of stressor."  75 Fed. Reg. 39843, 
39845 (July 13, 2010).  The effect of this regulatory revision 
is, in sum, that "[i]f a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity, the evidentiary standard for establishing occurrence of 
the stressor can be reduced but only if a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a posttraumatic stress disorder diagnosis and that the 
veteran's symptoms are related to the stressor.  If such 
confirmation is made in accordance with the rule, VA will not 
require evidence corroborating occurrence of the claimed 
stressor."  75 Fed. Reg. 39843, 39849 (July 13, 2010). 

The reduced evidentiary standard of not requiring corroborative 
stressor evidence is not applicable solely because a veteran 
reports having experienced fear.  VA will not rely on a veteran's 
lay evidence alone to establish occurrence of the stressor 
without first meeting the following four requirements.  First, 
the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the response thereto must 
have involved a psychological or psycho-physiological state of 
fear, helplessness, or horror.  Second, a VA psychiatrist or 
psychologist, or one contracted by VA, must confirm that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the symptoms are related 
to the claimed stressor.  Third, there must be in the record no 
clear and convincing evidence to the contrary, and fourth, the 
claimed stressor must be consistent with the places, types, and 
circumstances of the veteran's service."  75 Fed. Reg. 39843, 
39845 (July 13, 2010).  

Ultimately, "VA adjudicators, not examining psychiatrists and 
psychologists, will decide whether the claimed stressor is 
consistent with the veteran's service."  75 Fed. Reg. 39843, 
39844 (July 13, 2010).  

"A MOS may be considered as evidence of exposure to a stressor, 
including hostile military or terrorist activity. See Veterans 
Benefits Administration (VBA) Adjudication Procedures Manual 
Rewrite M21-1MR (Manual M21-1MR), Part IV, subpart ii, ch. 1, 
sec. D, para. 13.k.  However, a particular MOS does not 
necessarily establish such an exposure.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996)."  75 Fed. Reg. 39843 (July 13, 
2010). 

"[T]he rule provides that a veteran's 'fear' need not emanate 
from a single event or be consistent with the veteran's MOS but 
rather the fear may result from conditions to which the veteran 
was exposed during service."  75 Fed. Reg. 39843 and 39844 (July 
13, 2010).  Moreover, "an event does not have to be lethal.  As 
provided in the rule, the traumatic event can involve actual or 
threatened serious injury, as well as death, or a threat to the 
physical integrity of the veteran or others."  75 Fed. Reg. 
39843, 39844 (July 13, 2010).   

"[T]he rule defines 'fear of hostile military or terrorist 
activity' as 'involv[ing] a psychological or psycho-physiological 
state of fear, helplessness, or horror'.''  75 Fed. Reg. 39843, 
39846 (July 13, 2010).  The definition of 'fear of hostile 
military or terrorist activity' is not limited to any particular 
class of individuals.  Involvement of 'actual or threatened death 
or serious injury, or a threat to the physical integrity of the 
veteran or others,' which is not limited to military personnel, 
is all that is required to qualify as 'an event or circumstance' 
within the meaning of the rule.  Therefore, if a veteran 
experienced, witnessed, or was confronted with an event involving 
actual or threatened death, serious injury, or a threat to the 
physical integrity of civilians, the event would qualify as a 
stressor."  75 Fed. Reg. 39843, 39844 (July 13, 2010).  

A recent VBA training Letter 10-05 provides that if a diagnosis 
of posttraumatic stress disorder is made, the examiner must now 
also determine if the Veteran's claimed stressor is related to 
the Veteran's fear of in-service hostile military or terrorist 
activity.  Thus, if posttraumatic stress disorder is diagnosed, 
the examiner must determine whether or not the claimed stressor 
is related to the veteran's fear of hostile military or terrorist 
activity."  

In light of the recent regulatory revision, further examination 
of the Veteran is needed.  

Accordingly, the claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder, 
is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric 
examination by medical personnel other than his 
treating physician (if he is now being treated for 
psychiatric disability) to determine the nature and 
etiology of any psychiatric disability found to be 
present.  

The claims folder should be made available to and 
reviewed by the examiner, and the examiner should 
acknowledge such review in the examination report.

All necessary tests should be conducted, and the 
examiner must rule in favor of or exclude a diagnosis 
of posttraumatic stress disorder.  

The examination report should contain a detailed 
account of all manifestations of any psychiatric 
disability found to be present.  The examiner 
should provide a complete rationale for any 
opinions provided, which is based upon medical 
principles and the evidence of record.  

If the examiner diagnoses the Veteran as having 
posttraumatic stress disorder, then the examiner 
should indicate the verified stressor(s) underlying 
that diagnosis.  

Additionally, and even if alleged stressors are not 
verified in the record, if posttraumatic stress 
disorder is diagnosed, the examiner must determine 
whether is it at least as likely as not (50 percent 
or greater probability) that the claimed stressor is 
related to the Veteran's fear of hostile military or 
terrorist activity.  

The examiner should also determine whether the 
Veteran has an acquired psychiatric disorder other 
than posttraumatic stress disorder, and; if so, 
specify the diagnosis (or diagnoses).  An opinion 
should be rendered was to whether it is at least as 
likely as not (50 percent or greater probability) 
that any current diagnosis of a psychiatric disorder, 
other than posttraumatic stress disorder, had its 
onset during service; or, was such a disorder caused 
by any incident or event that occurred during 
service.  

The examiner is advised that the term "as likely as 
not" does not mean within the realm of possibility.  
Rather, it means that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is medically sound to find in favor 
of causation as to find against causation.  "More 
likely" and "as likely" support the contended causal 
relationship; "less likely" weighs against a causal 
relationship.  

The report of the psychiatric examination should be 
associated with the veteran's claims folder.   

The Veteran is hereby advised that failure to report 
for any scheduled VA examination without good cause 
shown may result in the denial of the original claim 
for service connection. 

2.  To help avoid future remand, VA must ensure that 
all requested action has been accomplished (to the 
extent possible) in compliance with this REMAND. If 
any action is not undertaken, or is taken in a 
deficient manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completion of the foregoing and after 
undertaking any further development deemed warranted 
by the record, the RO must readjudicate the Veteran's 
claim on the merits.  If the determination remains 
adverse to the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and should be 
afforded a reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


